Finch, P. J.
This was originally a disciplinary proceeding against two attorneys at law, one of whom has since resigned. The attorney so resigning was found guilty, among other things, of preparing or causing to be prepared an assignment of a mortgage to antedate the death of the owner of the mortgage. Said attorney induced the respondent herein, who was an office associate, to subscribe a certificate of acknowledgment on the assignment in which it was falsely certified that the execution of the assignment had been acknowledged before respondent herein on January 19, *1021927, and on June 9, 1927, and also to subscribe a certificate of acknowledgment to a reassignment of said mortgage as of June 21, 192-8, whereas in truth and in fact said assignment and reassignment were actually acknowledged sometime in 1929, as has been found by the learned referee to have been established by the evidence.
The referee further finds that the respondent was aware at the time he subscribed his name to the certificates that he was falsely certifying as to the dates thereof.
The record amply supports the findings of the learned referee.
The respondent herein is a seasoned practitioner. When he knowingly and deliberately dated back an assignment, not once but twice, and thereby enabled a gross fraud to be perpetrated, he demonstrated his unfitness to remain a member of the bar.
The respondent should be disbarred.
Merrell, Martin, O’Malley and Untermyer, JJ., concur.
Respondent disbarred.